Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 1 of 14 PagelD #: 252

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

PIOTR JAN GRABOWSKI,

Petitioner,

Vv.

DANIEL MARTIN, Warden for Donald
W. Wyatt Detention Facility; WING
CHAU, U.S. Marshal for District of
Rhode Island; and “JOHN DOE,”
Fictitious Name, U.S. Marshal for
District of Connecticut,

Respondents.

C.A. No. 21:039-JJM-PAS

Nee eee eee eee ee ee eee”

 

MEMORANDUM and ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Piotr Jan Grabowski has been certified for extradition to Poland, where he had
been convicted of two crimes nearly twenty years ago. He petitioned this Court for
habeas corpus, and in the alternative requested bail for the remainder of his
extradition proceedings. For the reasons stated below, the Court DENIES his claims
for relief. ECF No. 1.

I. FACTS

On October 3, 2001, a court in Poland tried and convicted Piotr Jan Grabowski
of rape and participating in a beating that led to injury. The Court sentenced him to
prison for two years and six months. ECF No. 7 at 1-2.

The Government of Poland submitted the following facts in support of

extradition. The victim told her mother and the police that Mr. Grabowski and
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 2 of 14 PagelD #: 253

another man used force to assault her sexually. Jd. at 6. When the victim’s mother
found her, her clothing was torn, and she was crying and in great distress. Jd. A
medical exam a day after the assault documented that she had suffered physical
injuries that caused bruising and pain consistent with the events she described to the
police. Jd. During her struggle with Mr. Grabowski and another man, the victim left
her underwear and a watch in the unfinished residential building where the assault
occurred. The police found the watch and underwear in the place that she had
described. Jd. at 5.

At his trial in Poland, Mr. Grabowski initially denied having sexual contact
with the victim, but then stated that she had willingly performed oral sex on him
after declining vaginal sex. Jd. at 6. Mr. Grabowski did not explain the victim’s
injuries or torn clothing. /d. At trial, the victim recanted and said that although Mr.
Grabowski dragged her into the room, he did not personally rape or assault her. Jd.
After weighing all the evidence, the Polish court convicted Mr. Grabowski and
sentenced him to confinement for two years and six months minus time served during
the proceedings. Mr. Grabowski appealed and, after making similar considerations,
the appellate court affirmed his conviction. Jd. at 6-7.

After Mr. Grabowski was convicted, he failed to report to the penal institution
to serve his sentence and instead he fled to the United States. The Government of
Poland now seeks to extradite him in accordance with treaty obligations between the

United States and Poland. /d. at 2.
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 3 of 14 PagelD #: 254

Mr. Grabowski was arrested in Connecticut and the United States sought
certification for extradition. At the hearing, the magistrate judge excluded the
victim’s recantation evidence because the Polish court had already weighed it. The
magistrate judge issued an Order and Committal for Extradition. Jd Now, Mr.
Grabowski has applied to this Court for habeas review regarding his detention for
extradition or, in the alternative, seeks to be released on bond for the remainder of
the extradition process because of the COVID-19 pandemic. ECF No. 1 at § 2, 4 4.
Il. STANDARD OF REVIEW

In extradition proceedings, “habeas corpus is available only to inquire whether
the magistrate had jurisdiction, whether the offense charged is within the treaty and,
by a somewhat liberal extension, whether there was any evidence warranting the
finding that there was reasonable ground to believe the accused guilty.” Aguasvivas
v. Pompeo, 984 F.3d 1047, 1055 (1st Cir. 2021) (quoting Fernandez v. Phillips, 288
U.S. 311, 312 (1925)). The First Circuit has applied the “any evidence” standard
liberally in deference to the findings of the magistrate judge. See Koskotas v. Roche,
931 F.2d 169, 176 (1st Cir. 1991).

The role of the magistrate judge in extradition proceedings is set out in 18
U.S.C. § 3184. Upon a complaint from an extradition treaty partner, the magistrate
judge issues an arrest warrant, provided the offense charged is covered by the treaty.
See U.S. v Kin-Hong, 110 F.3d 103, 109 (ist Cir. 1997). The judicial officer then holds
a hearing to determine if the evidence is enough to sustain the charge under the

treaty. Jd. Under 18 U.S.C. § 3184, the role of the judicial officer is “limited to a

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 4 of 14 PagelD #: 255

narrow set of issues concerning the existence of a treaty, the offense charged, and the
quantum of evidence offered.” Jd. at 110. The role of the judicial officer is “to
determine whether there is competent evidence to justify holding the accused to await
trial, and not to determine whether the evidence is sufficient to justify a conviction. ”
Collins v. Loisel, 259 U.S. 309, 316 (1922). On habeas review, this Court will review
the evidence to determine whether there is “any evidence” to justify finding probable

cause.

Il. DISCUSSION

A, Petition for Habeas Relief

Mr. Grabowski asserts that the Government has failed to show probable cause,
thereby violating his Fourth Amendment rights. This alleged lack of probable cause
is the basis for Mr. Grabowski’s habeas petition. Therefore, this Court will examine
whether the Government has shown any evidence that probable cause existed to
satisfy the requirements of habeas review of extradition cases. In this context,
probable cause is satisfied by the familiar domestic requirement necessary to hold
someone for trial, rather than what would be required to convict. Sidali v. INS, 107
F.3d 191, 199 (38d Cir. 1997). Probable cause is incapable of a precise formulation,
but the “substance of all the definitions of probable cause is a reasonable ground for
belief of guilt, and that belief must be particularized with respect to the person to be
searched or seized.” Maryland v. Pringle, 540 U.S. 366, 371 (2003) (citations and

quotations omitted).
tenet niet

Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 5 of 14 PagelD #: 256

During the magistrate proceeding, the Government presented Mr. Grabowski’s
Polish trial and appellate court records. After reviewing them, the magistrate judge
found that there was enough evidence to support a finding of probable cause. In his
habeas petition, Mr. Grabowski challenges this outcome.

During his pre-certification proceedings before the magistrate judge, Mr.
Grabowski sought to present recantation evidence from the victim! — claiming that
this evidence negates the basis for his conviction, as well as any probable cause that
may have existed for his arrest. Although the magistrate judge permitted the entry
of an affidavit from the victim corroborating Mr. Grabowski’s version of events, he
excluded the recantation testimony. Mr. Grabowski argues that this exclusion was
improper, whereas the Government counters that this consideration is beyond the
scope of habeas review. Instead, they urge, this Court must show deference to the

magistrate judge.

 

1 The Polish judgement expressly recounts that the victim made a statement
to the police after the incident but then recanted during the trial and discusses the
reasons why it discounted this recantation and found the earlier testimony provided
by the victim more credible. These considerations include the following: (1) the
earlier testimony was closer to the incident, (2) the earlier testimony was made
despite doubts the victim had about whether to prosecute the assailant, (3) the earlier
testimony was consistent with physical and medical evidence, statements made by
the victim’s mother, and Mr. Grabowski’s admission that he had oral sex with the
victim, (4) that Mr. Grabowski’s denials were not credible because he denied sexual
contact with the victim and then said that they had consensual sexual contact—which
is not consistent with the physical evidence showing that the victim was assaulted
and does not refute or explain this evidence, and (5) that Mr. Grabowski’s statement
that he had consensual oral sex with the victim but did not commit any violent act
toward her is not consistent with her recantation during the trial which stated that
he helped drag her into the room but did not sexually assault her. ECF No. 7 at 7.

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 6 of 14 PagelD #: 257

Though habeas review is limited to a narrow set of issues and is not a means
for rehearing the findings of the magistrate judge, the First Circuit has recognized
“that serious due process concerns may merit review beyond the narrow scope of
inquiry in extradition proceedings.” Matter of Extradition of Manzi, 888 F.2d 204,
206 (1st Cir. 1989); see also Hoxha v. Levi, 465 F.3d 554, 560 (3d Cir. 2006) (“We
review a magistrate judge’s decision to admit or exclude evidence in an extradition
proceeding for abuse of discretion.”). Excluded evidence affects a determination of
probable cause, and so it is within the scope of habeas review to examine whether the
magistrate judge abused his discretion by excluding evidence. See, e.g., Manzi, 888
F.2d at 205.

A defendant may introduce a limited range of evidence at an extradition
hearing. See Hoxha, 465 F.3d at 561. Traditionally, courts have “distinguished
between inadmissible ‘contradictory evidence, which merely conflicts with the
government’s evidence, and admissible ‘explanatory evidence, which entirely
eliminates probable cause.” Jd.; see also Koskotas, 931 F.2d at 175 (“Although it is
within the discretion of the district court to permit the relator to offer limited,
explanatory evidence relating to the charges against him, contradictory evidence
properly may be excluded.”). There is some question whether recantation evidence is
ever admissible, but there is no need to resolve the issue because it was appropriate
to exclude the evidence in question here either way.

The victim’s recantation was weighed at length by the Polish trial court. That

court convicted Mr. Grabowski, and the Polish appeals court affirmed. The Polish

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 7 of 14 PagelD #: 258

courts found that Mr. Grabowski’s narrative was not consistent with his earlier
testimony, and that it was not consistent with the physical evidence gathered near
the time of the incident. The victim’s most recent recantation still does not explain
or refute the other physical evidence that weighed so heavily in the Polish
deliberations. This Court finds that, because the recantation testimony offered by
Mr. Grabowski does not negate probable cause, the magistrate judge did not abuse
his discretion in excluding it.

Mr. Grabowski further contends that, when considering the evidence
surrounding his criminal conviction, this Court must link the physical evidence with
specific deeds that he committed. That may be true if this were a criminal trial}
however, this is not a criminal trial requiring the Government to prove its case
beyond a reasonable doubt. This is a habeas petition regarding the extradition of a
person who has already been tried and convicted and whose conviction was affirmed
by appellate review. Our inquiry is limited to whether the Government has shown
“any evidence” of probable cause.2 There are reasonable grounds to believe that the
defendant is guilty: a Polish court has already convicted Mr. Grabowski after
considering recantation evidence and Mr. Grabowskis version of events.
Furthermore, contemporaneous physical evidence taken right after the incident

independently meets the requirement of “any competent evidence” demonstrating

 

2 Though the First Circuit has recently considered that the “any evidence”
standard is potentially out of keeping with more searching inquiries in other circuits,
it remains the standard, and this issue need not be resolved here. Kin-Hong, 110
F.3d at 117.

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 8 of 14 PagelD #: 259

probable cause. Therefore, this Court finds that there is probable cause, and DENIES
Mr. Grabowski’s request for habeas relief on that ground. ECF No. 1.
Claims Regarding the Polish Judicial System

Arguing that the Polish courts’ findings were unfair, Mr. Grabowski urges this
Court to factor in Poland’s political developments when considering his habeas
petition. ECF No. 1 at 14. He alleges that during the time that he was tried and
convicted, Poland retained vestiges of a communist system in which justice was
unfairly dispensed. Mr. Grabowski then details how recent developments in Poland
have potentially brought the independence of the Polish judiciary into question. In
support of this contention, Mr. Grabowski cites several recent cases in which
European courts denied extradition to Poland because of concerns about the fairness
and impartiality of the Polish judiciary.2 Conflating these separate issues, Mr.
Grabowski contends that his conviction was due to the unfairness of the Polish legal
system and asks for relief on this basis.

When evaluating issues such as the legal system of an extradition treaty
partner, the Court is required to follow the doctrine of non-inquiry. Non-inquiry is a
doctrine that “tightly limits the appropriate scope of judicial analysis in an

extradition proceeding. Under the rule of non-inquiry, courts refrain from

 

3 See HRC of Karlsruhe [OLGSt] [Higher Regional Court] Decision of 17
February 2020, AUSL 301 AR 156/19; [2018] EWHC 2093 (Admin) (regarding R (on
the application of Strzepa) v District Court of Koszalin). But see [2020] EWHC 1258
(Admin) Wisniewski v Polish Judicial Authority (quoting [2015] EWHC 1274 (Admin)
Polish Judicial Authority v Celinski) (which weighed extradition for a rape conviction
in Poland and found the seriousness of the crime merited extradition)).
 

Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 9 of 14 PagelD #: 260

‘investigating the fairness of a requesting nation’s justice system.” Kin-Hong, 110
F.3d at 110. This doctrine “is shaped by concerns about institutional competence and
by notions of separation of powers.” Jd. However, this principle is not absolute: the
First Circuit has noted that “like the Second Circuit, [the court] ‘can imagine
situations where the relator, upon extradition, would be subject to procedures or
punishment so antipathetic to a federal court’s sense of decency as to require
reexamination of the principle.” Jd. at 112 (quoting Gallina v. Fraser, 278 F.2d 77,
79 (2d Cir. 1960)).

This is not a case that requires a reexamination of the doctrine of non-inquiry.
Mr. Grabowski brings no specific claims connecting Poland’s recent political
developments to his criminal sentencing, which occurred nearly 20 years ago. There
is also nothing in the trial, judgement, sentencing, or extradition procedure that
would justify an incursion into considerations that properly belong to the Executive
Branch.‘ Thus, the Court DENIES Mr. Grabowski’s request for habeas relief based
on the unfairness of the Polish legal system.

B. Request for Temporary Release on Bail

Mr. Grabowski also requests that this Court grant him temporary release on
bail during his extradition proceedings. Mr. Grabowski alleges that by failing to

release him on bail, the Government is violating his Fifth, Eighth, and potentially

 

4 See Kin-Hong, 110 F.3d at 111 (“It is not that questions about what awaits
the relator in the requesting country are irrelevant to extradition; it is that there is
another branch of government, which has both final say and greater discretion in
these proceedings, to whom these questions are more properly addressed.”).

 
 

Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 10 of 14 PagelD #: 261

Fourteenth Amendment rights under the U.S. Constitution. The Government
counters that this Court lacks the power to grant bail post-certification based on the
statute governing extraditions. Under 18 U.S.C. § 3184, “[the court] shall issue [a]
warrant for the commitment of the person so charged to the proper jail, there to
remain until such surrender shall be made.” The Government cites this commanding
language, as well as dicta from another district court, to support its claim.

Bond eligibility for individuals being held for extradition is generally governed
by the “special circumstances” test established in Wright v. Henkel, 190 U.S. 40
(1903). There, the Supreme Court held that special circumstances may warrant the
release of someone being held for extradition, but there is a presumption against
bail—which is consciously not the same domestic standard requiring a presumption
in favor of bail that Mr. Grabowski cites as a violation of his Eighth Amendment
rights. /d. at 63. Under the Wright test, a petitioner must show that there are special
circumstances warranting their release, which weighs against other considerations
such as whether they are a flight risk or a danger to their community. See, e.g., U.S.
v. Leitner, 784 F.2d 159, 160-61 (2d Cir. 1986) (“[I]n this case, as found by the district
court, the violent acts of terrorism allegedly involved, when coupled with any risk of
flight warrant the denial of bail.”).

Special circumstances have been found in a variety of instances including
where: (1) there was both a “lack of any diplomatic necessity for denying bail” and a
delay in extradition proceedings; (2) the detainee might suffer a serious health threat

while detained; and (3) the petitioner raises substantial claims showing a high

10

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 11 of 14 PagelD #: 262

likelihood of success on the merits. United States vy. Castaneda-Castillo, 739
F.Supp.2d 49, 56 (D. Mass. 2010).

In Beaulieu vy. Hartigan, 554 F.2d 1 (1st Cir. 1977), the First Circuit addressed
the issue of bond for extradition in international cases post-certification. There, the
court applied Wrigh?s “special circumstances” test and, though it found no special
circumstances, gave no indication that a federal court lacks the power to issue a bond
post-certification. Jd. Echoing Wright, the court also cautioned that there is a
presumption against granting bail. Jd. at 2. Other federal courts have expressly
repudiated the notion that federal courts lack the power to issue bond post-
certification.’ Because our circuit has not drawn a distinction between pre- and post-
certification bond, this Court will not create one, and will apply the “special
circumstances” test in this case.

Mr. Grabowski initially came to the United States fleeing his conviction in

Poland. Mr. Grabowski’s previous flight does merit caution, but in the meantime

 

5 See In re Extradition of Hilton, No. 13-7043-JCB, 2013 WL 3282864, at *3
(D. Mass. June 26, 2013) “Accordingly, several courts have found that they have the
authority to grant release after the issuance of a certificate of extraditability and
during the pendency of habeas proceedings.”); Nezirovic v. Holt, 990 F.Supp.2d 594,
599 (W.D. Va. 2013) (“Following the plain weight of authority, therefore, the court
concludes that Wright v. Henkel allows a court to release an extraditee on bond
pending habeas review following certification of the extradition by a magistrate
judge.”); In re Extradition of Kapoor, No. 11-M-456 (RML), 2012 WL 2374195, at *3
(E.D.N.Y. June 22, 2012) (“[Courts] have not drawn any distinction between pre-and
post-certification bail applications and have time and again considered bail requests
after a judicial finding of extraditability.”); Wroclawski v. United States, 634
F.Supp.2d 1003, 1005-06 (D. Ariz. 2009) (“And while [ Wright v./ Henkel arose during
the pre-certification stage of extradition, subsequent case law has made clear that
the special circumstances test is applicable in both the pre- and post-certification
stages of extradition.”).

11
 

Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 12 of 14 PagelD #: 263

twenty years have elapsed.6 In that time, Mr. Grabowski has started a family and
made a life in the United States. He did not flee after being granted temporary
release previously, albeit under strict conditions. Mr. Grabowski was convicted for
violent acts in Poland twenty years ago. However, his subsequent behavior in the
United States shows no tendency toward violence, and the Government has shown
no convincing evidence that he currently poses a danger to society. Considering the
time elapsed since Mr. Grabowski’s conviction, as well as his connections to the
United States and his family here, it is hard to see how he would pose a flight risk or
danger to his community if he were released on bail under similar circumstances as
his previous release.

Despite this, Mr. Grabowski has posited no special conditions that overcome
the presumption against his release on bond. Mr. Grabowski has already been
convicted, so there is no likelihood of success on the merits. Though the Government
of Poland has delayed extradition for the past twenty years, there is no prospective
delay in the extradition process outside of what is inherent in litigation. Though he
cites a COVID-19 outbreak in the facility where he is being detained, this outbreak
impacts every detainee. Mr. Grabowski has alleged no specific special health
conditions and is not in a high-risk category for detrimental impact from COVID-19

infection that could justifiably be considered a special circumstance.

 

6 Incidentally, twenty years is the length of the whole of Odysseus’ absence
from Ithaca for the Trojan War. Twenty years is historically considered to be a long
time in the life of one individual—and enough time for the circumstances of an
individual’s life to change significantly. See Homer, The Odyssey (Robert Fagles
trans. 1996).

12

 
Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 13 of 14 PagelD #: 264

As for Mr. Grabowski’s Fifth and Fourteenth Amendment rights, this Court
need go no further than to say that there is a carefully considered process for
assessing whether persons being held for extradition should be released on bail.
There is no reason alleged, nor any readily discernable, for this Court to consider
implementing this process a violation of Mr. Grabowsk’s rights

Therefore, because Mr. Grabowski has shown no special circumstance that

would warrant his release, this Court DENIES his request to be released on bond.

IV. CONCLUSION

The Government of Poland tried and convicted Mr. Grabowski of serious
criminal acts. Rather than serve his sentence, Mr. Grabowski fled to the United
States. The Government of Poland now seeks to extradite Mr. Grabowski in
accordance with our treaty obligations. The magistrate judge found that there was
enough evidence to find probable cause to extradite Mr. Grabowski. This Court
agrees with the findings of the magistrate judge and therefore DENIES Mr.
Grabowski’s petition for habeas corpus. ECF No. 1. Additionally, because Mr.
Grabowski has not shown special circumstances that would overcome the heavy
presumption against bail in extradition cases, the Court DENIES his request for

temporary release. Id.

13
 

Case 1:21-cv-00039-JJM-PAS Document9 Filed 05/03/21 Page 14 of 14 PagelD #: 265

IT IS SO ORDERED. f
; /

  
 
 
  
 

j
t

/ | /

John J. McConnet, Jr.
Chief Judge
United States District Court

 

April 30, 2021

14

 
